Citation Nr: 1637798	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  10-39 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable rating for right hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother-in-law


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1990 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The case is under the jurisdiction of the VA RO in Phoenix, Arizona.

The Veteran testified at a November 2010 travel Board hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

The appeal was remanded by the Board in a November 2013 decision.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).


FINDINGS OF FACT

1. On VA audiological testing in November 2008, the Veteran's hearing acuity was level I in the right ear.

2. On VA audiological testing in July 2010, the Veteran's hearing acuity was level I in the right ear.

3. On private audiological testing in Novmeber 2010, the Veteran's hearing acuity was level I in the right ear according to Table VI, and level IV in the right ear according to Table VIA.

4. On VA audiological testing in August 2013, the Veteran's hearing acuity was level I in the right ear.


CONCLUSION OF LAW

The criteria for a compensable rating for right ear hearing loss have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.383, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2016). 

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In addition, general notice is required regarding how disability ratings and effective dates are assigned.  Id.  In this case, the Veteran was sent a letter in October 2008 which satisfied the notice requirements.  Thus, the duty to notify has been met.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, identified VA treatment records, private treatment records, the November 2008, July 2010, and August 2013 VA examination reports, and the Veteran's statements.

The Board notes that August 2013 VA examination report reflects that the Veteran saw an ear, nose, and throat (ENT) specialist at "William Beaumont" in May 2013.  In December 2013, pursuant to the November 2013 Board remand instructions, the RO provided copies of VA Form 21-4142 to the Veteran and asked that he complete and return a release for these records. To date, the Veteran has not responded to this request. VA is unable to obtain these records from the private medical provider without further cooperation from the Veteran.  As stated by the Court, the "duty to assist is not always a one-way street" and the veteran is obliged to cooperate in the development of the pending claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board will decide this matter based on the evidence of record as it currently stands

The Veteran was afforded VA examinations in November 2008, July 2010, and August 2013.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons stated below, these examinations were adequate. 

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) for the issues on appeal.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of these claims.

Laws and Regulations - Increased Rating 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule). The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R.   § 4.3 (2015). 

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, DC 6100, Tables VI, VIA, and VII of VA's rating schedule. The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four. 38 C.F.R. § 4.85 (2015). Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing. Id.

There are certain exceptional patterns of hearing impairment: When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, and when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, Table VIA will be used to determine the Roman numeral designation (I through XI) for hearing impairment.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  See 38 C.F.R. §§ 3.383, 4.85.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court of Appeals for Veterans Claims (Court) held that, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted." The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information. Martinak, 21 Vet. App. at 455.

Increased Rating for Bilateral Hearing Loss - Analysis

The Veteran is service connected for right ear hearing loss, which is rated as zero percent disabling. The Veteran claims that he should have been granted a compensable rating for the entire appeal period. 


On the authorized audiological evaluation in November 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
35
45
45
45

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.

Using Table VI, the Veteran's November 2008 VA examination results revealed level I in the right ear.  As the Veteran is only in receipt of service-connection for hearing loss in the right ear, the left ear is assigned a level of I.  See 38 C.F.R. §§ 3.383, 4.85.  Combining these levels according to Table VII results in a noncompensable rating.

In November 2010, the Veteran was afforded a Travel Board hearing.  The Veteran stated that he had difficulty understanding people when they spoke to him.  He also stated that he had stopped driving as he could not accurately assess his surroundings due to his right ear hearing loss.

On the authorized audiological evaluation in July 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
45
40
50
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.

Using Table VI, the Veteran's July 2010 VA examination results revealed level I in the right ear.  As the Veteran is only in receipt of service-connection for hearing loss in the right ear, the left ear is assigned a level of I.  See 38 C.F.R. §§ 3.383, 4.85.  Combining these levels according to Table VII results in a noncompensable rating.

On the private audiological evaluation from Arizona Ear Center, PC in November 2010, pure tone thresholds, in decibels, as converted from graphical reporting to numerical reporting by the VA examiner in June 2014, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
60
60
--
65

It is unclear whether the discrimination test conducted by the private audiologist was the Maryland CNC speech recognition test.  Federal regulations require that  an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech disrmination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).  In April 2014, the private audiologist declined to clarify whether the discrimination test was the Maryland CNC speech recognition test.  Therefore, resolving all reasonable doubt in favor of the Veteran by assuming the discrimination score was a Maryland CNC speech recognition score, the private examination speech recognition score was 62 percent in the right ear.  

Using Table VI, the Veteran's November 2010 private audiological evaluation results revealed level I in the right ear.  As the Veteran is only in receipt of service-connection for hearing loss in the right ear, the left ear is assigned a level of I.  See 38 C.F.R. §§ 3.383, 4.85.  Combining these levels according to Table VII results in a noncompensable rating.  

However, these results reflect an exceptional pattern of hearing impairment as the puretone threshold at 1000, 2000, 3000, and 4000 Hertz was 55 decibels or more.  The Board notes that the puretone threshold at 3000 Hertz was not tested.  Using Table VIA, the Veteran's November 2010 private audiological evaluation results revealed level IV in the right ear.  As the Veteran is only in receipt of service-connection for hearing loss in the right ear, the left ear is assigned a level of I.  See 38 C.F.R. §§ 3.383, 4.85.  Combining these levels according to Table VII results in a noncompensable rating.  

On the authorized audiological evaluation in August 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
45
50
50
60

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.

Using Table VI, the Veteran's August 2013 VA examination results revealed level I in the right ear.  As the Veteran is only in receipt of service-connection for hearing loss in the right ear, the left ear is assigned a level of I.  See 38 C.F.R. §§ 3.383, 4.85.  Combining these levels according to Table VII results in a noncompensable rating.

During the August 2013 VA examination, the Veteran reported having difficulty understanding conversations.  The VA examiner opined that he Veteran's right ear hearing loss would cause him to have difficulty with a speaker on his right side, localization of sounds, and hearing in the presence of background noise.

The Veteran is competent to describe the effects of the hearing loss on his daily functioning, and the Board finds that he is credible; however, these descriptions of the Veteran's service-connected hearing loss must be considered in conjunction with the clinical evidence of record, as well as the pertinent rating criteria, which specifically contemplates speech discrimination ability or inability.  The Board emphasizes that disability ratings are derived by a mechanical application of the Rating Schedule.  Lendenmann, 3 Vet. App. at 349.

The November 2008, July 2010, and August 2013 VA examinations all diagnosed the Veteran with mild to moderate conductive hearing loss of the right ear.   All three of these examinations appear to be valid for rating purposes, as inconsistencies were not indicated by the examiners during testing.

The Board finds that puretone thresholds reported in the three adequate VA examination reports were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz). Further, none of the VA examination reports reflected both a puretone threshold of 30 decibels or less at 1000 Hertz and a puretone threshold of 70 decibels or more at 2000 Hertz, in either ear.  Thus, the provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply to the puretone thresholds reported in the VA examinations.  Although the November 2010 private audiological evaluation did not specify whether the speech recognition scores used the Maryland CNC test, the puretone thresholds reported were 55 decibels or more at each of the four specified frequencies.  Therefore, the provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment were applied.  However, this still resulted in a noncompensable rating according to Table VII.

For these reasons, the Board finds that a preponderance of the evidence is against the appeal for a compensable disability rating for right ear hearing loss.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7 (2015).

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R.    § 3.321(b)(1) (2015) (related factors included "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Board recognizes and has considered the Veteran's complaints of difficulty with hearing, understanding people with background noise present, and dislocation. The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional patterns of hearing loss, as measured by both audiological testing and speech recognition testing. Speech recognition testing is a schedular rating criterion that recognizes such inability to understand certain words in conversation. The functional limitations imposed by the Veteran's hearing loss are specifically contemplated by the criteria discussed above; including the effect of the Veteran's hearing loss on his occupation and daily life. As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability and symptomatology, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under in this case. Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the evidence of record indicates the Veteran's right ear hearing loss negatively affects his ability to communicate with his supervisor and co-workers.  While the August 2013 VA examiner specifically indicated that the Veteran's right ear hearing loss would cause him to have difficulty with a speaker on his right side and localization of sounds, the examiner did not indicate that the disability would prevent the Veteran from performing any type of occupational task.  The July 2010 VA examiner opined that the Veteran's right ear hearing loss would have a significant effect on his occupation due to his hearing difficulty.  However, the Veteran testified during the Novmeber 2010 Board hearing that he was employed, and gave no indication that this employment was part-time or in a protected environment.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the present appeal.




(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a compensable rating for right ear hearing loss is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


